Case: 5:14-cr-00056-DCR-EBA Doc #: 251 Filed: 07/07/20 Page: 1 of 3 - Page ID#: 1265




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

    UNITED STATES OF AMERICA,                     )
                                                  )
              Plaintiff,                          )     Criminal Action No. 5: 14-056-DCR
                                                  )
    V.                                            )
                                                  )
    DAVID L. PIERCE,                              )         MEMORANDUM ORDER
                                                  )
              Defendant.                          )

                                     ***   ***    ***   ***
         Defendant David L. Pierce pleaded guilty on October 2, 2014, to conspiring to defraud

  the United States in violation of 18 U.S.C. § 286, wire fraud in violation of 18 U.S.C. § 1343

  and 18 U.S.C. § 2, and aggravated identity theft in violation of 18 U.S.C. § 1028A and 18

  U.S.C. § 2. [Record No. 94] Thereafter, he was sentenced to a total term of imprisonment of

  175 months. [Record No. 157]

         Pierce filed previously an “emergency motion” for compassionate release or home

  confinement in light of COVID-19 and the CARES Act. [Record No. 248] He asserted that

  he is older, overweight, and has underlying health issues that put him at higher risk of

  contracting COVID-19. He further alleged that he suffers from coronary artery disease and

  recently recovered from pneumonia.       That motion was denied because Pierce had not

  exhausted his administrative remedies. [Record No. 249] And as explained in the denial of

  Pierce’s earlier motion, the Court does not have the authority to grant home confinement

  requests.




                                              -1-
Case: 5:14-cr-00056-DCR-EBA Doc #: 251 Filed: 07/07/20 Page: 2 of 3 - Page ID#: 1266




         Pierce has now filed an exhibit, asserting that he has exhausted his administrative

  remedies. [Record No. 250] He requests that his previous motion now be considered. [Id.]

  But even considering the merits of the original compassionate release motion and request for

  home confinement, the request will be denied because Pierce has not demonstrated that there

  are “extraordinary and compelling reasons” that justify release. Additionally, the Court will

  not grant home confinement. See United States v. Blankenship, No. 7:15-cr-011-DCR-1, 2020

  WL 2309245, at *2 (E.D. Ky. May 8, 2020) (citing United States v. McCann, No. 5: 13-52-

  KKC, 2020 WL 1901089, at *3 (E.D. Ky. Apr. 17, 2020)).

         Title 18 of the United States Code, section 3582(c), provides that the Court may modify

  a term of imprisonment for “extraordinary and compelling reasons.” And certain medical

  conditions can serve as extraordinary and compelling reasons in limited circumstances. More

  specifically, a defendant may be able to obtain compassionate release under the “medical

  condition of the defendant” category in circumstances where:

         (i) The defendant is suffering from a terminal illness (i.e., a serious and
         advanced illness with an end of life trajectory). A specific prognosis of life
         expectancy (i.e., a probability of death within a specific time period) is not
         required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
         sclerosis (ALS), end-stage organ disease, and advanced dementia.
         (ii) The defendant is—
                 (I) suffering from a serious physical or medical condition,
                 (II) suffering from a serious functional or cognitive impairment, or
                 (III) experiencing deteriorating physical or mental health because of the
                 aging process,
         that substantially diminishes the ability of the defendant to provide self-care
         within the environment of a correctional facility and from which he or she is not
         expected to recover.

  U.S.S.G. § 1B1.13 n. 1(A).

         Pierce’s underlying health conditions in conjunction with the COVID-19 pandemic are

  insufficient to meet the criteria set forth in United States Sentencing Guidelines § 1B1.13 n.
                                               -2-
Case: 5:14-cr-00056-DCR-EBA Doc #: 251 Filed: 07/07/20 Page: 3 of 3 - Page ID#: 1267




  1(A). Pierce’s conditions are not terminal, and they do not substantially diminish his ability

  to provide self-care while incarcerated. Accordingly, it is hereby

         ORDERED that Defendant David L. Pierce’s notice of filing, construed as a motion to

  reconsider, [Record No. 250] is DENIED.

         Dated: July 7, 2020.




                                               -3-
